DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 11/19/2021. As indicated by the amendment: claims 1, 6, 16 and 19 have been amended, claims 4-5 have been cancelled, and new claims 21-22 have been added. Claims 1-3 and 6-22 are presently pending in the application.

Claim Rejections - 35 USC § 112
Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 19 recites, in pertinent part, that the endoscope comprises a shaft, the shaft defining a lumen having a non-circular cross-sectional shape; and a navigation assembly. The specification, as originally filed, discloses: “sensor (220) includes a coil member (218) encased in a housing (216). Sensor (220) is attached to an external portion of shaft (264) located at distal end (268)” (See par. [0030] and Fig. 3 of the published application). As is clear from the disclosure and Figure 3 of the published application, the shaft (264) of the endoscope has a circular cross-sectional shape (Fig. 3), and not a non-circular cross-sectional shape, as now claimed. However, as is clear in Figure 3, the combination of the housing (216) of the sensor (220) and the shaft of the endoscope 
Claim 20, which depends from independent claim 19, recites that the coil wraps around the distal portion of the shaft along a coil axis, wherein the coil axis and the axis of the shaft are coaxial. The specification does not disclose an embodiment wherein the coil wraps around the distal portion of the shaft, the coil axis and the shaft axis being coaxial, and the shaft defining a lumen having a non-circular cross-sectional shape. As is clear from Figure 3, all three cannot occur simultaneously. Accordingly, the claim fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2006/004286 A1) in view of Goldfarb et al. (US 2010/0030031 A1) in view of Kusumoto (US 2018/0078172 A1).
Regarding claim 1, Chang discloses an apparatus, comprising: (a) an endoscope (84; par. [0113], [0108] and [0136]), wherein the endoscope comprises: (i) a body (Fig. 9), (ii) a shaft (Fig. 9) extending distally from the body, wherein the shaft comprises a distal portion; (b) a navigation sensor (16; par. [0113] and [0108]) positioned at the distal portion of the shaft; and (c) an interface feature (400; Fig. 17; par. [0123]), wherein the interface feature (400) is configured to couple the navigation sensor (16) with an image guidance system (70/76/78/80; par. [0095]), wherein the navigation sensor (16) is configured to cooperate with an image guidance system (70/76/78/80) to provide feedback indicating a position of the navigation sensor in three-dimensional space (par. [0095]).
Although Chang discloses an endoscope with exterior navigation sensors (par. [0113] and [0108]) and that the working device (30) can incorporate endoscopic components (par. [0136]), it does not specifically disclose the endoscope having (iii) a window located at the distal portion of the shaft. Although the Examiner takes the position that a window located at the distal portion of the shaft of an endoscope is inherent, Goldfarb is cited as just one of numerous references that evidence such (75; par. [0020] and [0065]). It would have been obvious to one having ordinary skill in the art to have provided a window at the distal portion of the shaft for viewing the surgical site during navigation and treatment. 
along an axis that is laterally offset from the shaft of the device (850; Figs. 15 –16; par. [0073]). It would have been obvious to one having ordinary skill in the art to have incorporated the navigation sensor of Kusumoto into the apparatus of Chang in order to provide three separate magnetic field sensors, such as sensors oriented in three mutually perpendicular orientations (e.g. X, Y and Z axes), so that the magnetic field from the sources can be most accurately characterized, as taught by Kusumoto. Moreover, such modification would provide a sensor that is laterally offset along either longitudinal axis (disposed transversely within the device, as taught by Chang) or z-axis (as taught by Kusumoto) from the window.
Regarding claim 2, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 1, wherein the shaft includes a flexible member defining a lumen (par. [0077]).
Regarding claim 3, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 1, wherein the navigation sensor (16) comprises a coil member (16; par. [0077]).
Regarding claim 6, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim [[4]]3
Regarding claim 7, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 1, further comprising a communication member (14) extending between the navigation (16) sensor and the interface feature (400; par. [0077] and [0123]).
Regarding claim 8, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 7, wherein the communication member (14) extends on an exterior surface of the shaft (par. [0077]).
Regarding claim 9, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 1, wherein the interface feature (14) is configured to couple with the image guidance system (70/76/78/80) wirelessly (par. [0077]).
Regarding claim 10, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 1, Goldfarb discloses wherein the endoscope further comprises a light post (109; Fig. 7; and par. [0074]) extending from the body. It would have been obvious to one having ordinary skill in the art to have provided a light post the endoscope of Chang in order to supply the endoscope with light for proper viewing during navigation and treatment.
Regarding claim 11, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 1, Goldfarb discloses wherein the endoscope further comprises a pivot dial (104; Fig. 7; par. [0073]) coupled with the body. Goldfarb teaches the pivot dial being able to change the direction of view of the endoscope while in use (abstract; par. [0072]). It would have been obvious to one having ordinary skill in the art to have provided the endoscope of Chang with a pivot dial and movable lens in order to change the direction of view of the endoscope, as taught by Goldfarb, thereby providing the 
Regarding claim 12, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 1, Goldfarb discloses wherein the endoscope further comprises a rotational dial (110; par. [0074]; Fig. 7) coupled with the body. Goldfarb teaches the rotational dial being able to rotate the view a full three-hundred and sixty degrees of the endoscope while in use (par. [0074]). It would have been obvious to one having ordinary skill in the art to have provided the endoscope of Chang with a rotational dial in order to rotate the field of view of the endoscope without rotating the light post, as taught by Goldfarb, thereby providing the operator with an increased field of view (Goldfarb: par. [0008]-[0009]).
Regarding claim 13, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 1, Goldfarb discloses wherein the endoscope further comprises an eye piece (Figs. 1 and 7 - unlabeled eye piece). It would have been obvious to one having ordinary skill in the art to have provided the endoscope of Chang with an eye piece so that an operator can directly view the surgical site. 
Regarding claim 14, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 1, wherein the navigation sensor (16) is covered in a housing (17; par. [0069] and [0077]).
Regarding claim 15, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 1, wherein the navigation sensor consists of a single axis sensor (par. [0096]).
Regarding claim 16, Chang discloses apparatus comprising: (a) an endoscope (84; par. [0113], [0108] and [0136]) comprising: (i) a body (Fig. 9), (ii) a shaft (Fig. 9) extending distally from the body, wherein the shaft comprises a distal portion; and (b) a navigation assembly (16/4/400), wherein the navigation assembly comprises: (i) a navigation sensor (16; par. [0113] and [0108])) fixed to the distal portion of the shaft, wherein the navigation sensor (16) is configured to cooperate with an image guidance system (70/76/78/80; par. [0095]) to generate an electrical signal in response to an external magnetic field, thereby indicating a position of the navigation sensor within the magnetic field (par. [0100] and [0102]), and (ii) an interface feature (400; par. [0123]) configured to couple the navigation sensor (16) with an image guidance system (70/76/78/80).
Although Chang discloses an endoscope with exterior navigation sensors (par. [0113] and [0108]) and that the working device (30) can incorporate endoscopic components (par. [0136]), it does not specifically disclose the endoscope having (iii) a window fixed at the distal portion of the shaft, wherein the window is configured to transmit light and transmit an image, and (iv) a visualization feature configured to provide visualization of the image transmitted through the window. Although the Examiner takes the position that a window located at the distal portion of the shaft and a visualization feature configured to provide visualization of the image transmitted through the window of an endoscope are inherent, Goldfarb is cited as just one of numerous references that evidence such window (75; par. [0020] and [0065]) and visualization feature (54; par. [0062]). It would have been obvious to one having ordinary skill in the 
Chang discloses that the sensor (16) need not necessarily be longitudinally aligned with or disposed about the longitudinal axis of the device (par. [0071]). Rather, the sensor may be disposed transversely within the device or in any other suitable attitude, position or alignment (par. [0071]). Kusumoto teaches an analogous device having a navigation sensor including a non-circular cross-sectional shape defined by the shaft of the device (850; Figs. 15 –16; par. [0073]). It would have been obvious to one having ordinary skill in the art to have incorporated the navigation sensor of Kusumoto into the apparatus of Chang in order to provide three separate magnetic field sensors, such as sensors oriented in three mutually perpendicular orientations (e.g. X, Y and Z axes), so that the magnetic field from the sources can be most accurately characterized, as taught by Kusumoto. Moreover, such modification would provide a sensor that is has a non-circular cross-sectional shape defined by the shaft (when the coil is disposed transversely within the shaft, as taught by Chang) or along the z-axis (as taught by Kusumoto) from the window.
Regarding claim 17, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 16, wherein the navigation assembly is proximal relative to the window (Fig. 3).
Regarding claim 18, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 16, wherein the navigation assembly further comprises a communication wire (14) extending between the navigation sensor (16) and the interface feature (400; par. [0077] and [0123]).
Regarding claim 21, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 14, wherein the housing ([0077] - a plastic film or other electrically insulating cover) includes a cylindrical shape (Fig. 3).
Regarding claim 22, Chang in view of Goldfarb in view of Kusumoto disclose the apparatus of claim 16, wherein the navigation sensor (16) includes a coil member extending around a coil axis that is coaxial with a longitudinal with a longitudinal axis of the body (Kusumoto: Figs. 15-16; par. [0073] and [0068]-[0069]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2006/004286 A1) in view of Kusumoto (US 2018/0078172 A1).
Regarding claim 19, Chang discloses an apparatus comprising: (a) an endoscope (84; par. [0113], [0108] and [0136]), wherein the endoscope comprises: (i) a body (Fig. 9), and (ii) a shaft (Fig. 9) extending distally from the body, wherein the shaft comprises a distal portion; and (b) a navigation assembly (16/14/400), wherein the navigation assembly comprises: (i) a coil (16; par. [0113] and [0108]) fixed to the distal portion of the shaft, wherein the coil is configured to cooperate with an image guidance system (70/76/78/80; par. [0095]) to generate an electrical signal in response to an external magnetic field, thereby indicating a position of the coil within the magnetic field (par. [0100] and [0102]), (ii) an interface feature (400; par. [0123]) configured to couple the coil (16) with an image guidance system (70/76/78/80), and (iii) an electrical conduit (14; par. [0077] and [0123]) coupled with the coil (16) and the interface feature (400), wherein the electrical conduit (14) is configured 
Chang discloses that the sensor (16) need not necessarily be longitudinally aligned with or disposed about the longitudinal axis of the device (par. [0071]). Rather, the sensor may be disposed transversely within the device or in any other suitable attitude, position or alignment (par. [0071]). Kusumoto teaches an analogous device having a navigation sensor positioned such that the shaft of the device defines a lumen having a non-circular cross-sectional shape (850; Figs. 15 –16; par. [0073]). It would have been obvious to one having ordinary skill in the art to have incorporated the navigation sensor of Kusumoto into the apparatus of Chang in order to provide three separate magnetic field sensors, such as sensors oriented in three mutually perpendicular orientations (e.g. X, Y and Z axes), so that the magnetic field from the sources can be most accurately characterized, as taught by Kusumoto. Moreover, such modification would provide the shaft of the device defining a lumen with a non-circular cross-sectional shape. 
Regarding claim 20, Chang in view of Kusumoto disclose the apparatus of claim 19, wherein the coil (16) wraps around the distal portion of the shaft along a coil axis, wherein the distal portion of the shaft defines a second axis, wherein the coil axis and the second axis are coaxial (par. [0077]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795     

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795